Name: Commission Regulation (EEC) No 3696/92 of 21 December 1992 amending Regulation (EEC) No 3418/88 fixing the free-at- frontier reference prices applicable to imports of certain wine products with effect from 1 September 1988
 Type: Regulation
 Subject Matter: plant product;  prices;  foodstuff;  beverages and sugar
 Date Published: nan

 No L 374/42 Official Journal of the European Communities 22. 12. 92 COMMISSION REGULATION (EEC) No 3696/92 of 21 December 1992 amending Regulation (EEC) No 3418/88 fixing the free-at-frontier reference prices applicable to imports of certain wine products with effect from 1 September 1988 two litres or less ; whereas the said Agreements provide for a further reduction in these prices with effect from 1 January 1993 for Algeria, Morocco and Tunisia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1756/92 (2), and in particular Article 54 (8) thereof, Whereas the free-at-frontier reference prices applicable to imports of certain wine products were set by Commission Regulation (EEC) No 3418/88 (3), as last amended by Regulation (EEC) No 3584/91 (4) ; Whereas under the terms of the Cooperation Agreements between the Community and certain third countries in the Mediterranean basin, lower reference prices are appli ­ cable, subject to annual quotas, for wines originating in the said countries and presented in containers holding HAS ADOPTED THIS REGULATION : Article 1 The free-at-frontier reference prices fixed for the relevant products mentioned in the additional codes to CN codes 2204 21 25 to 2204 21 90 of the Annex to Regulation (EEC) No 3418/88 are hereby replaced by those in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1992. For the Commission Ray MAC SHARRY Member of the Commission 0 ) OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 180 , 1 . 7 . 1992, p. 27. 0 OJ No L 301 , 4. 11 . 1988, p. 10. (4) OJ No L 329, 11 . 12. 1991 , p . 7. A N N E X T A B L E 22 -0 2 22. 12. 92 Re fe re nc e pr ic es fo r w in e fr om 1 Ja nu ar y 19 93 T H E FR E E -A T -F R O N T IE R R E FE R E N C E PR IC ES A R E C A LC U LA TE D B Y D E D U C T IN G T H E D U TY A PP LI C A B LE T O T H E T H IR D C O U N T R Y C O N C E R N E D FR O M T H E R E F E R E N C E P R IC E S H O W N IN T H E T A B L E C N co de A dd iti on al co de De sc rip tio n N ot e C Y D Z , M A , T N O th er co un tr ie s M CA Re gu lat io n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de Official Journal of the European Communities 22 04 21 25 91 00 - W in e im po rte d un de r th e na me Ri es lin g or Sy lva ne r (2) K : 10 7,8 0 K : 88 ,76 13 1,0 6 5 75 87  Ot he r wi ne ,o f an ac tua l alc oh oli c str en gt h : 91 01 Le ss th an 9 % vo l (') O K : 58 ,37 K : 39 ,33 81 ,63 5 75 88 91 02 9% vo l or mo re bu t no t ex ce ed ing 9,5 % vo l (') (2) K : 59 ,46 K : 40 ,42 82 ,72 5 75 88 91 03 Ex ce ed ing 9,5 % vo l bu t no te xc ee din g 10 % vo l (') (2) K : 61 ,65 K : 42 ,61 84 ,91 5 75 88 91 04 Ex ce ed ing 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 K : 63 ,83 K : 44 ,79 87 ,09 5 75 88 91 05 Ex ce ed ing 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 K : 66 ,02 K : 46 ,98 89 ,28 5 75 88 91 06 Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 K : 68 ,20 K : 49 ,16 91 ,46 5 75 88 91 07 Ex ce ed ing 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 K : 70 &gt;39 K : 51 »35 93 &gt;65 5 75 88 91 08 Ex ce ed ing 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l 0 0 K : 72 &gt;57 K : 53 ,53 95 ,83 5 75 88 91 09 Ex ce ed ing 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 K : 74 &gt;76 K : 55 ,72 98 ,02 5 75 88 22 04 21 29  Fr es h gr ap e m us tw ith fe rm en tat io n ar re ste d by th e ad di tio n of alc oh ol ,a s de fin ed in ad di tio na l no te 4 (a) to Ch ap ter 22 of th e co m bi ne d no m en cla ­ tu re ,o f an ac tu al alc oh ol ic str en gt h of :   12 % vo l or m or e bu t no t ex ce ed in g 13 % vo l: Of a po ten tia l alc oh ol ic str en gt h : 91 10     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 59 ,08 59 ,08 59 ,08 91 11  Ex ce ed in g 9% vo l bu t no t ex ce ed in g 10 % vo l 61 ,16 61 ,16 61 ,16 91 12     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 63 ,94 63 ,94 63 ,94 91 13 | Ex cee din g 11 % vo lb ut no te xc ee din g 12 % vo l 66 ,72 66 ,72 66 ,72 91 14     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 69 ,50 69 ,50 69 ,50 91 15     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l 72 ,28 72 ,28 72 ,28 91 16     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l 75 ,06 75 ,06 75 ,06 91 17     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l 77 ,84 77 ,84 77 ,84 91 18     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 80 ,62 80 ,62 80 ,62 91 19     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 83 ,40 83 ,40 83 ,40 91 20 : Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l 86 ,18 86 ,18 86 ,18 91 21     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 88 ,96 88 ,96 88 ,96 91 22 Ex ce ed in g 20 % vo l 90 ,35 90 ,35 90 ,35 No L 374/43 C N co de A dd it io na l co de De sc rip tio n N ot e C Y (E CU /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de No L 374/44 Official Journal of the European Communities v 22 04 21 29  W in e im po rte d un de rt he na m e Po rtu gi es er ,o fa n ac tu al alc oh ol ic str en gt h : (co nt'd ) 912 3 Les st han 9% vol (')( 2) K: 58, 37 K: 39, 33 81, 63 6 758 9 91 24   9% vo l or mo re bu t no t ex ee din g 9, 5% vo l C) (2) K : 59 ,46 K. : 40 ,42 82 ,72 6 75 89 91 25   Ex ce ed in g 9, 5% vo l bu t no t ex ce ed in g 10 % vo l C) (2) K : 61 ,65 K : 42 ,61 84 ,91 6 75 89 91 26   Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l (') (2) K : 63 ,83 K : 44 ,79 87 ,09 6. 75 89 91 27 Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l (') (2) K : 66 ,02 K : 46 ,98 89 ,28 6 75 89 91 28   Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l C) (2) K : 68 ,20 K : 49 ,16 91 ,46 6 75 89 91 29   Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l C) (2) K : 70 ,39 K : 51 ,35 93 ,65 6 75 89 91 30   Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l C) (2) K : 72 ,57 K : 53 ,53 95 ,83 6 75 89 91 31 Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed ing 13 % vo l (') (2) K : 74 ,76 K : 55 ,72 98 ,02 6 75 89  O th er wi ne ,o f an ac tu al alc oh ol ic str en gt h : 91 32 - - Le ss th an 9 % vo l 0) (2) K : 58 ,37 K : 39 ,33 81 ,63 6 75 90 91 33 9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l 0) (2) K : 59 ,46 K : 40 ,4 2 82 ,72 6 75 90 91 34   Ex ce ed ing 9, 5% vo l bu t no t ex ce ed in g 10 % vo l C) (2) K : 61 ,65 K : 42 ,61 84 ,91 6 75 90 91 35   Ex ce ed ing 10 % vo l bu t no te xc ee di ng 10 ,5 % vo l C) (2) K : 63 ,83 K : 44 ,79 87 ,09 6 75 90 91 36   Ex ce ed ing 10 ,5 % vo l bu t no te xc ee di ng 11 % vo l C) (2) K : 66 ,02 K : 46 ,98 89 ,28 6 75 90 91 37 Ex ce ed ing 11 % vo l bu t no t ex ce ed ing 11 ,5 % vo l (') (2) K : 68 ,20 K : 49 ,16 91 ,46 6 75 90 91 38   Ex ce ed ing 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l (') (2) K : 70 ,39 K : 51 ,35 93 ,65 6 75 90 91 39   Ex ce ed ing 12 % vo l bu t no te xc ee di ng 12 ,5 % vo l (') (2) K : 72 ,57 K : 53 ,53 95 ,83 6 75 90 91 40   Ex ce ed ing 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (') (2) K : 74 ,76 K : 55 ,72 98 ,02 6 75 90 22 04 21 35  Li qu eu r w in e as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cla tu re of an ac tua l alc oh ol ic str en gt h of 15 % vo l: 91 41   In ten de d fo r pr oc es sin g in to pr od uc ts no t fa lli ng wi th in co de 22 04 (2) 60 ,60 60 ,60 60 ,60 91 42 O th er (2) 11 1,3 0 11 1,3 0 11 1,3 0 91 43  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er (2) K : 10 7,8 0 K : 88 ,76 13 1,0 6 8 75 91  O th er wi ne ,o f an ac tu al alc oh ol ic str en gt h : 91 44   Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0) (2) K : 76 ,94 K. : 57 ,90 10 0,2 0 8 75 92 91 45   Ex ce ed ing 13 ,5 % vo l bu t no t ex ce ed ing 14 % vo l (') (2) K : 79 ,13 K : 60 ,09 10 2,3 9 8 75 92 91 46 Ex ce ed ing 14 % vo l bu t no te xc ee di ng 14 ,5 % vo l (') (2) K : 81 ,31 K : 62 ,27 10 4,5 7 8 75 92 91 47 Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l (') (2) K : 83 ,50 K : 64 ,46 10 6,7 6 8 75 92 22. 12. 92 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z, M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22. 12. 92 Official Journal of the European Communities 22 04 21 39 *  Fr es h gr ap e m us tw ith fe rm en tat io n ar re ste d by th e ad di tio n of alc oh ol ,a s de fin ed in ad di tio na ln ot e 4 (a) to Ch ap ter 22 of th e co m bi ne d no m en cl a ­ tu re ,o f an ac tu al alc oh ol ic str en gt h :   Ex ce ed ing 13 % vo l bu t no te xc ee di ng 14 % vo l:    Of a po ten tia l alc oh ol ic str en gt h : 91 48     8, 5% vo l or mo re bu t no te xc ee din g 9% vo l 61 ,86 61 ,86 61 ,86 91 49   Ex ce ed ing 9 % vo l bu t no t ex ce ed in g 10 % vo l 63 ,94 63 ,94 63 ,94 91 50     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 66 ,72 66 ,72 66 ,72 91 51     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 69 ,50 69 ,50 69 ,50 91 52 Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 72 ,28 72 ,28 72 ,28 91 53     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l 75 ,06 75 ,06 75 ,06 91 54     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l 77 ,84 77 ,84 77 ,84 91 55 Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l 80 ,62 80 ,62 80 ,62 91 56   Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 83 ,40 83 ,40 83 ,40 91 57     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 86 ,18 86 ,18 86 ,18 91 58     Ex ce ed ing 18 % vo l bu t no te xc ee di ng 19 % vo l 88 ,96 88 ,96 88 ,96 91 59 Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 91 ,74 91 ,74 91 ,74 91 60 Ex ce ed in g 20 % vo l 93 ,1 3 93 ,1 3 93 ,1 3   Ex ce ed in g 14 % vo l bu t les s th an 15 % vo l: Of ap ote ntia la lco hol ic stre ngt h: j 91 61     8, 5% vo l or m or e bu t no t ex ce ed in g 9% vo l 64 ,64 64 ,64 64 ,64 91 62     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l 66 ,72 66 ,72 66 ,72 91 63 Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 69 ,50 69 ,50 69 ,50 91 64   Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 72 ,28 72 ,28 72 ,28 91 65     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 75 ,06 75 ,06 75 ,06 91 66     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l 77 ,84 77 ,84 77 ,84 91 67 Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l 80 ,62 80 ,62 80 ,62 91 68     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l 83 ,40 83 ,40 83 ,40 91 69     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 86 ,18 86 ,18 86 ,18 91 70 Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 88 ,96 88 ,96 88 ,96 91 71     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l 91 ,74 91 ,74 91 ,74 91 72     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 94 ,52 94 ,52 94 ,52 917 3 Exc eed ing 20 % vol I 95,9 1 95,9 1 95,9 1 No L 374/45 C N co de A dd it io na l co de De sc rip tio n N ot e C Y (E CU /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de No L 374/46 Official Journal of the European Communities 22 04 21 39  Li qu eu r w in e as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e (co nt 'd) co m bi ne d no m en cl at ur e of an ac tu al alc oh ol ic str en gt h of 15 % vo l: 91 74   In ten de d fo r pr oc es sin g in to pr od uc ts no t fa lli ng wi th in co de 22 04 (2) 60 ,60 60 ,60 60 ,60 91 75 O th er (2) 11 1,3 0 11 1,3 0 11 1,3 0  W in e im po rte d un de rt he na m e Po rtu gi es er ,o fa n ac tu al alc oh ol ic str en gt h : 91 76   Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l (') (2) K : 76 ,94 K : 57 ,90 10 0,2 0 9 75 93 91 77   Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l (') (2) K : 79 ,13 K : 60 ,09 10 2,3 9 9 75 93 91 78   Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l (') (2) K : 81 ,31 K : 62 ,27 10 4,5 7 9 75 93 91 79 Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l (') (2) K : 83 ,50 K : 64 ,46 10 6,7 6 9 75 93  O th er wi ne ,o f an ac tu al alc oh ol ic str en gt h : 91 80   Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l (') (2) K : 76 ,94 K : 57 ,90 10 0,2 0 9 75 94 91 81 Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l (') (2) K : 79 ,13 K : 60 ,09 10 2,3 9 9 75 94 91 82   Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l (") (2) K : 81 ,31 K : 62 ,27 10 4,5 7 9 75 94 91 83   Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l (') (2) K : 83 ,50 K : 64 ,46 10 6,7 6 9 75 94 22 04 21 41  W in e fro m To ka y (A sz u an d Sz am or od ni )o fa n ac tua la lco ho lic str en gt h : 91 86   Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l (')   10 8,9 4 91 87   Ex ce ed ing 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l (')   11 1,1 3 91 88 Ex ce ed ing 16 % vo l bu t no t ex ce ed ing 16 ,5 % vo l (')   11 3,3 1 918 9   Exc eed ing 16, 5% vol but not exc eed ing 17 % vol (') j .  115 ,50 91 90 Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l (')   11 7,6 8 91 91 Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l (') - - 11 9,8 7 22 04 21 49  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e : 91 92   In ten de d fo r pr oc es sin g in to pr od uc ts no t fa lli ng wi th in co de 22 04 (2) 64 ,80 64 ,80 64 ,80   O th er 91 93    Of an ac tua la lco ho lic str en gt h of 15 % vo la nd ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re I 11 1,3 0 11 1,3 0 11 1,3 0 919 4 oth er | (2) 117 ,50 117 ,50 117 ,50 22. 12. 92 C N co de A dd iti on al co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22. 12. 92 Official Journal of the European Communities 22 04 21 49 91 95  W in e fo rti fie d fo rd ist ill ati on as de fin ed in ad di tio na ln ot e 4 (b) to Ch ap ter (co nt 'd) 22 of th e co m bi ne d no m en cla tu re ,o fa n ac tua la lco ho lic str en gt h of 18 % vo l " (2) 46 ,62 46 ,62 46 ,62  W hi te wi ne ,o f an ac tua l alc oh oli c str en gt h : 91 96   Ex ce ed ing 15 % vo l bu t no te xc ee di ng 15 ,5 % vo l (f) (2) K : 85 ,68 K : 66 ,64 10 8,9 4 91 97   Ex ce ed ing 15 ,5 % vo l bu t no te xc ee di ng 16 % vo l (') (2) K : 87 ,87 K : 68 ,83 11 1,1 3 91 98 Ex ce ed ing 16 % vo l bu t no te xc ee din g 16 ,5 % vo l (') (2) K : 90 ,05 K : 71 ,01 11 3,3 1 91 99 Ex ce ed ing 16 ,5 % vo l bu t no te xc ee di ng 17 % vo l (') (2) K : 92 ,24 K : 73 ,02 11 5,5 0 92 00 Ex ce ed ing 17 % vo lb ut no te xc ee din g 17 ,5 % vo l (') (2) K : 94 ,42 K : 75 ,38 11 7,6 8 92 01 Ex ce ed ing 17 ,5% vo lb ut no te xc ee din g 18 % vo l (') (2) K : 96 ,61 K : 77 ,57 11 9,8 7  Ot he r wi ne ,o f an ac tua l alc oh oli c str en gt h : 92 02 Ex ce ed ing 15 % vo l bu t no te xc ee di ng 15 ,5 % vo l (') (2) K : 85 ,68 K : 66 ,64 10 8,9 4 92 03 Ex ce ed ing 15 ,5 % vo l bu t no te xc ee di ng 16 % vo l (!) (2) K : 87 ,87 K : 68 ,83 11 1,1 3 92 04   Ex ce ed ing 16 % vo l bu t no t ex ce ed ing 16 ,5 % vo l (') (2) K : 90 ,05 K : 71 ,01 11 3,3 1 92 05 Ex ce ed ing 16 ,5% vo l bu t no te xc ee din g 17 % vo l (') (2) K : 92 ,24 K : 73 ,02 11 5,5 0 92 06   Ex ce ed ing 17 % vo l bu t no te xc ee di ng 17 ,5 % vo l (') (2) K. : 94 ,42 K : 75 ,38 11 7,6 8 92 07 Ex ce ed ing 17 ,5 % vo l bu t no te xc ee di ng 18 % vo l (') (2) K : 96 ,61 K : 77 ,57 11 9,8 7 22 04 21 51  W in e fro m To ka y( As zu an d Sz am or od ni )o fa n ac tua la lco ho lic str en gt h : 92 09   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l (')   12 2,0 5 92 10   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l (')   12 4,2 4 92 11 :   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (')   12 6,4 2 92 12 ;   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l (')   12 8,6 1 | 921 3 Exc eed ing 20 % vol but not exc eed ing 20, 5% vol (') -  130 ,79 92 14   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l (')   13 2,9 8 92 15   Ex ce ed ing 21 % vo l bu t no te xc ee di ng 21 ,5 % vo l (') '   13 5,1 6 92 16   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (')   13 7,3 5 22 04 21 59  Li qu eu r wi ne as de fin ed in ad dit ion al no te 4 (c) to Ch ap ter 22 of th e co m bi ne d no m en cl at ur e : ! 92 17 In ten de d fo r pr oc es sin g in to pr od uc ts no t fal lin g wi th in co de 22 04 (2) 78 ,40 78 ,40 78 ,40 92 18 O th er (2) 13 4,3 0 13 4,3 0 13 4,3 0 No L 374/47 C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de No L 374/48 Official Journal of the European Communities 22 04 21 59  W in e fo rti fie d fo rd ist ill at io n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r (co nt 'd) 22 of th e co m bi ne d no m en cla tu re ,o f an ac tu al alc oh ol ic str en gt h : 92 19   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l (2) 47 ,27 47 ,27 47 ,27 92 20   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l (2) 48 ,56 48 ,56 48 ,56 92 21 Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (2) 49 ,86 49 ,86 49 ,86 92 22   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l (2) 51 ,15 51 ,15 51 ,15 92 23   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l (2) 52 ,45 52 ,45 52 ,45 92 24 Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l (2) 53 ,74 53 ,74 53 ,74 92 25   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (2) 55 ,04 55 ,04 55 ,04 92 26   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (2) 56 ,33 56 ,33 56 ,33  W hi te wi ne ,o f an ac tu al alc oh ol ic str en gt h : 92 27 Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l (') (2) K : 98 ,79 K : 79 ,75 12 2,0 5 92 28   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l (') (2) K : 10 0,9 8 K : 81 ,94 12 4,2 4 92 29   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (') (2) K : 10 3,1 6 K : 84 ,12 12 6,4 2 92 30 Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l (') (2) K : 10 5,3 5 K : 86 ,31 12 8,6 1 92 31   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l (') (2) K : 10 7,5 3 K : 88 ,49 13 0,7 9 92 32   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l (') (2) K : 10 9,7 2 K : 90 ,68 13 2,9 8 92 33 Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (') (2) K : 11 1,9 0 K : 92 ,86 13 5,1 6 92 34   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (') (2) K : 11 4,0 9 K : 95 ,05 13 7,3 5  O th er wi ne ,o f an ac tu al alc oh ol ic str en gt h : 92 35   Ex ce ed ing 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l (') (2) K : 98 ,79 K : 79 ,75 12 2,0 5 92 36   Ex ce ed ing 18 ,5 % vo l bu t no te xc ee din g 19 % vo l (') (2) K :1 00 ,98 K : 81 ,94 12 4,2 4 92 37   Ex ce ed ing 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (') (2) K : 10 3,1 6 K : 84 ,12 12 6,4 2 92 38   Ex ce ed ing 19 ,5% vo l bu t no te xc ee din g 20 % vo l (') (2) K :1 05 ,35 K : 86 ,31 12 8,6 1 92 39   Ex ce ed ing 20 % vo l bu t no te xc ee din g 20 ,5 % vo l (') (2) K :1 07 ,53 K. : 88 ,49 13 0,7 9 92 40   Ex ce ed ing 20 ,5 % vo l bu t no te xc ee din g 21 % vo l (') (2) K : 10 9,7 2 K : 90 ,68 13 2,9 8 92 41   Ex ce ed ing 21 % vo l bu t no te xc ee din g 21 ,5 % vo l (') (2) K :1 11 ,90 K : 92 ,86 13 5,1 6 92 42   Ex ce ed ing 21 ,5 % vo lb ut no te xc ee din g 22 % vo l (') (2) K :1 14 ,09 K : 95 ,05 13 7,3 5 22 04 21 90  Li qu eu r wi ne as de fin ed in ad dit ion al no te 4 (c) to Ch ap ter 22 of the co m bi ne d no m en cl at ur e : 92 43   In ten de d for pr oc es sin g int o pr od uc ts no t fal lin g wi thi n co de 22 04 86 ,70 86 ,70 86 ,70 92 44 O th er 14 1, 60 14 1, 60 14 1, 60 22. 12. 92 C N co de A dd iti on al co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22. 12. 92 22 04 21 90  W in e fo rti fie d fo rd ist ill ati on as de fin ed in ad di tio na ln ot e 4 (b )t o Ch ap ter (co nt 'd) 22 of th e co m bi ne d no m en cla tu re ,o f an ac tua l alc oh ol ic str en gt h : 92 45   Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l 57 ,63 57 ,63 57 ,63 92 46   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l 58 ,92 58 ,92 58 ,92 92 47   Ex ce ed ing 23 % vo l bu t no t ex ce ed ing 23 ,5 % vo l 60 ,22 60 ,22 60 ,22 92 48   Ex ce ed ing 23 ,5 % vo l bu t no te xc ee din g 24 % vo l 61 ,51 61 ,51 61 ,51  W hi te wi ne ,o f an ac tua l alc oh oli c str en gth : 92 49 Ex ce ed ing 22 % vo l bu t no t ex ce ed ing 22 ,5 % vo l (') K :1 16 ,27 K : 97 ,23 13 9,5 3 92 50   Ex ce ed ing 22 ,5 % vo l bu t no t ex ce ed ing 23 % vo l (') K :1 18 ,46 K : 99 ,42 14 1,7 2 92 51   Ex ce ed ing 23 % vo l bu t no te xc ee din g 23 ,5 % vo l (') K :1 20 ,64 K :1 01 ,60 14 3,9 0 92 52 Ex ce ed ing 23 ,5 % vo l bu t no t ex ce ed ing 24 % vo l (') K :1 22 ,83 K : 10 3,7 9 14 6,0 9  Ot he r wi ne ,o f an ac tua l alc oh oli c str en gt h : 92 53   Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l (') K :1 16 ,27 K : 97 ,23 13 9,5 3 92 54   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l (') K :1 18 ,46 K : 99 ,42 14 1,7 2 92 55   Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l (') K : 12 0,6 4 K : 10 1,6 0 14 3,9 0 92 56   Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l (') K : 12 2,8 3 K : 10 3,7 9 14 6,0 9 Official Journal of the European Communities No L 374/49